DETAILED ACTION

This office action is in response to the reply filed on 19/29/2020.  Claims 1-17 are pending, of which, claims 1, 14, 15, and 17 are amended, and claim 16 is cancelled by the current amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Wu et al. (US Patent or PG Pub. No. 20140111052, hereinafter ‘052). 
Claim 1, ‘052 teaches an electric machine (e.g., see Abstract, Fig. 1-6) comprising: a stator having an electrical coil (e.g., stator 10 and the respective windings, see Abstract, [0005][0015], Fig. 1); a rotor (e.g., the rotor) mounted so as to be rotatable about a machine axis and having a number of permanent magnets (e.g., 101) disposed in a radial direction, each of said permanent magnets having a first side with a strong 
Claim 2, ‘052 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each of said permanent magnets is at least one of sintered or in one piece (e.g., 101, see [0030][0035], Fig. 1, 3b).  
Claim 3, ‘052 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each of said permanent magnets has a C-shaped cross section perpendicularly with respect to the machine axis, each 2 of 15FDST-P150691 - Application No. 15/389,636Response to Office action March 21, 2019 Response submitted June 19, 2019of said permanent magnets having a free end disposed on a radial straight line (e.g., 101, see [0030][0035], Fig. 1, 3b).  
Claim 4, ‘052 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein all of said permanent magnets are curved in the tangential direction (e.g., 101, see [0030][0035], Fig. 1, 3b).  
Claim 5, ‘052 teaches the limitations of claim 3 as discussed above.  It further teaches that wherein said C-shaped cross section has a concave boundary curve (e.g., the corresponding outer boundary curve of the C-shaped cross section of 101) and a convex boundary curve (e.g., the corresponding inner boundary curve of the C-shaped cross section of 101) which are both arcs whose center points are each disposed on an auxiliary straight line which is perpendicular to the radial straight line, wherein the auxiliary straight line is disposed in the radial direction (e.g., 101, see [0030][0035], Fig. 1, 3b). 

Claim 10, ‘052 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein said C-shaped cross section has two free ends (e.g., 4, 5 of 1) and the auxiliary straight line is disposed in the radial direction centrally between said two free ends (e.g., the corresponding ends of 101, see [0030][0035], Fig. 1, 3b).  
Claim 15, ‘052 teaches an electric machine (e.g., see [0031][0039] [0047][0048] fig. 5, 11-13), comprising: a stator having an electrical coil (e.g., stator 10 and the respective windings, see Abstract, [0005][0015], Fig. 1); a rotor (e.g., the rotor) mounted so as to be rotatable about a machine axis and having a number of permanent magnets (e.g., 101) disposed in a radial direction, each of said permanent magnets having a C- shaped cross section perpendicularly with respect to the machine axis, said C-shaped cross section having a concave boundary curve (e.g., the corresponding outer boundary curve the C-shaped cross section of 101) and a convex boundary curve (e.g., the corresponding inner boundary curves the C-shaped cross section of 101) which are both arcs whose center point is disposed on an auxiliary straight line which is perpendicular with respect to a radial straight line on which free ends (e.g., the corresponding ends of 101) of said C-shaped cross section are disposed, wherein an arc forming said concave boundary curve has a larger radius than an arc forming said convex boundary curve (e.g., the corresponding outer and inner boundary curves the C-shaped cross section of 101, see [0030][0035], Fig. 1, 3b).  

For the method claim 14, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 7-8, 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (US Patent or PG Pub. No. 20140111052, hereinafter ‘052), in view of HASHIZUME (US Patent or PG Pub. No. 20160254714, hereinafter ‘714).
Claim 7, ‘052 teaches the limitations of claim 1 as discussed above.  ‘052 does not explicitly disclose that wherein said rotor has a laminated core with a number of recesses formed therein corresponding to a number of said permanent magnets, wherein one of said permanent magnets is disposed inside one of said recesses in each case.  
 ‘714 discloses a motor having a rotor wherein said rotor has a laminated core (e.g., 41, see [0028], Fig. 1-4) with a number of recesses formed therein corresponding 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the rotor core arrangement to include the rotor core arrangement as disclosed in ‘714, because it provides the space for holding the permanent magnets in place (e.g., see [0028], Fig.2-3).
Claim 8, the combination of ‘052 and ‘714 as discussed in the claim 7 rejection above.  ‘052 further teaches that wherein said rotor has projections (e.g., the projections of the magnetic flux of 5 of each 1 of the 41), each of said recesses is bounded on an outside in the radial direction by means of said projections (e.g., see [0046][0054], Fig. 5-6, 11-12-13).  
Claim 11, the combination of ‘052 and ‘714 as discussed in the claim 8 rejection above.  ‘052 further teaches that wherein each of said recesses is bounded on the outside in the radial direction by means of two of said projections which are directed towards one another (e.g., Fig. 12-13).  
Claim 12, the combination of ‘052 and ‘714 as discussed in the claim 7 rejection above.  
‘052 does not explicitly disclose that wherein: said rotor has a central securing star with tips; and4 of 15FDST-P150691 - Application No. 15/389,636 Response to Office action March 21, 2019 Response submitted June 19, 2019said laminated core has holders which are disposed in the tangential direction between said permanent magnets and are each connected to one of said tips of said central securing star.  

‘714 reads the same obviousness as discussed in the claim 7 rejection above.
Claim 13, the combination of ‘052 and ‘714 as discussed in the claim 7 rejection above.  ‘052 does not explicitly disclose that wherein said rotor has axial recesses formed therein, said axial recesses are disposed in the tangential direction between respectively adjacent said permanent magnets.  
‘714 further discloses that wherein said rotor has axial recesses formed therein (e.g., the recesses on 34Ns and 34Ss respectively), said axial recesses are disposed in the tangential direction between respectively adjacent said permanent magnets (e.g., see [0028], Fig. 2-3).  
‘714 reads the same obviousness as discussed in the claim 7 rejection above.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (US Patent or PG Pub. No. 20140111052, hereinafter ‘052), in view of ZHANG et al. (US Patent or PG Pub. No. 20150001970, hereinafter ‘970).
Claim 9, ‘052 teaches the limitations of claim 2 as discussed above.  ‘052 does not explicitly disclose that wherein said permanent magnets are sintered from a ferrite powder.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the rotor arrangement to include the ferrite powder sintered permanent magnets as disclosed in ‘970, because it can control concentration gradient in the making of the permanent magnets (e.g., see [0018], Fig. 1-2, 13, 16, 21).
Response to Argument
Applicant's arguments filed on 10/29/2020 have been fully considered but are moot in view of the new ground of rejections in the current office action.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-Th 7:30-5:00PM EST, Other F 7:30AM-5:00PM EST.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUE ZHANG/
Primary Examiner, Art Unit 2838